         Case 1:18-cr-00519-JPO Document 119 Filed 08/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------                       X

  UNITED STATES OF AMERICA                                                 FINAL ORDER OF
                                                                           FORFEITURE
                   -v.-
                                                                           S2 18 Cr. 519 (JPO)
  AMANDA SECOR,

                               Defendant.

  ------------------------------------                      X
               WHEREAS, on or about February 25, 2020, this Court entered a Consent

Preliminary Order of Forfeiture as to Specific Properties (the "Preliminary Order of Forfeiture")

(D.E. 89), which ordered the forfeiture to the United States of all right, title and interest of

AMANDA SECOR (the "Defendant") in the following property:

                          a.       A YSL handbag, Chanel handbag, and Suleen handbag purchased
                                   with proceeds obtained in the commission of said offense;

                          b.       A silver and gold Rolex watch that was purchased with funds from
                                   another person's bank account in the course of said offense; and

                          c.       A tennis bracelet that was purchased with proceeds obtained in the
                                   commission of said offense

(a. through c., collectively, the "Specific Properties");

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States' intent to dispose of the Specific Properties, and the requirement that

any person asserting a legal interest in the Specific Properties must file a petition with the Court

in accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3).

The Preliminary Order of Forfeiture further stated that the United States could, to the extent
         Case 1:18-cr-00519-JPO Document 119 Filed 08/23/21 Page 2 of 3




practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Properties and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(l), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government's intent to dispose of the Specific

Properties before the United States can have clear title to the Specific Properties;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Properties was posted on an official government internet site (www.forfeiture.gov)

beginning on May 20, 2020, for thirty (30) consecutive days, through June 18, 2020, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on August

18, 2021 (D.E. 116);

               WHEREAS, on or about February 23, 2021, notice of the Preliminary Order of

Forfeiture was sent by certified mail, return receipt requested, to: Bank of America, N.A. Legal

Order Processing/Christiana IV, 800 Samoset Drive, Newark, DE 19713 (the "Noticed Party");

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Properties have been

filed;

               WHEREAS, the Defendant and the Noticed Party are the only persons and/or

entities known by the Government to have a potential interest the Specific Properties; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest
                                                  2
 Case 1:18-cr-00519-JPO Document 119 Filed 08/23/21 Page 3 of 3




August 23
